Citation Nr: 1550599	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for lumbar myositis, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1998 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

Forward flexion of the thoracolumbar spine is not 30 degrees or less; there is no favorable ankylosis of the entire thoracolumbar spine; and there are no incapacitating episodes requiring both bedrest and treatment by a physician.


CONCLUSION OF LAW

The criteria for an increased rating for lumbar myositis, currently rated at 20 percent, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5021-5237 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim in August 2014 for additional evidentiary development.  In particular, the Board remanded the Veteran's claim to obtain a VA examination to assess the current nature and severity of the Veteran's service-connected lumbar myositis.  The Board requested that the examiner indicate whether any symptomatology identified was associated with the service-connected lumbar myositis or with the nonservice-connected degenerative disc disease. The Board also requested that the RO obtain any ongoing outstanding treatment records.

In October 2014, the AOJ provided the Veteran with a new VA examination for his lumbar myositis.  The examiner indicated that all of the identified symptomatology in the examination report was at least as likely as not related to the Veteran's service-connected lumbar myositis. The examination therefore complied with the Board's instructions. After obtaining any identified outstanding treatment records, the AOJ then readjudicated the Veteran's claim in a January 2015 supplemental statement of the case (SSOC).

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in December 2008.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, and lay statements have been associated with the record.

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2009, January 2011, and October 2014.  The Board has carefully reviewed the VA examination reports of record and finds that the examinations, taken as a whole, along with the other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

IV.  Analysis

The Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 5021-5237 for his lumbar myositis. He contends that his lumbar myositis warrants a higher evaluation. 

Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 5021 is based on myositis.  
Diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative. See 38 C.F.R. § 4.71(a), Diagnostic Code 5021.  Diagnostic Code 5237 pertains to a lumbosacral strain.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

In the Veteran's December 2008 claim for an increase for his service-connected lumbar myositis, he described an exacerbation of pain and noted that physical therapy sessions had not relieved this pain. He indicated that he was unable to drive shift cars; sit or stand for a prolonged time; lift heavy objects; clean his house; run; or bend.

On VA spine examination in January 2009, the Veteran reported that his condition had worsened since his last examination in October 2002. He indicated that he had been using oral medication for his pain and muscle spasm; he noted that he took Demerol orally once a day with fair response. He denied any new accident, trauma, or surgery for his back. There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness. There was no history of fatigue, decreased motion, stiffness, or weakness. There were spasms and pain. The pain was located in the low back area, and the Veteran described it as constant, daily, strong (4-5/10), and of moderate severity. There was no radiation of pain. The Veteran reported severe flare-ups every one to two months, lasting three to seven days. Precipitating factors included lifting objects, cleaning his house, and driving long distances. Alleviating factors included rest and medications. The Veteran described difficulty performing daily activities during flare-ups. There were no incapacitating episodes of spine disease and the Veteran denied use of devices or aids. The Veteran indicated he was able to walk one to three miles. The Veteran's posture and gait were normal. There was no cervical or thoracolumbar spine ankylosis.

On examination of the muscles of the spine, spasm, pain with motion, and tenderness were present. There was no atrophy, guarding, or weakness. The muscle spasm and tenderness were not severe enough to be responsible for abnormal gait or abnormal spinal contour. Muscle strength was 5/5 in all planes. Muscle tone was normal and there was no muscle atrophy. Sensation to light touch was normal. Deep tendon reflexes were 2+. Flexion was to 90 degrees; extension was to 15 degrees; left and right lateral flexion were to 25 degrees; and left and right lateral rotation were to 25 degrees. There was objective evidence of pain on active range of motion and following repetitive motion. There were additional limitations after three repetitions of range of motion due to pain. Following repetitive motion, flexion was to 90 degrees; extension was to 20 degrees; right and left lateral flexion were to 25 degrees; and right and left lateral rotation were to 25 degrees. Lasegue's sign was not positive. X-ray imaging revealed straightening of the normal lordosis, possibly due to muscle spasm. The Patrick test was negative bilaterally. The Veteran indicated that his usual occupation was marketing/counseling. He noted that he had been unemployed for eight months due to "financial problems." The diagnosis was lumbar myositis. The examiner noted mild effects on recreation and moderate effects on the Veteran's usual daily activities of chores, shopping, and traveling. The examiner indicated that the lumbar myositis prevented exercise and sports. There was no impact on feeding, bathing, dressing, toileting, or grooming.

On his appeal on a VA Form 9 dated in May 2010, the Veteran indicated that his lumbar myositis warranted a higher rating based on his constant treatment, medications, and pain.

VA treatment records from January 2010 to December 2010 showed physical therapy treatment for the Veteran's back. In January 2010, the Veteran reported exacerbation of chronic low back pain. He noted the pain was of variable intensity. He reported that medications helped to decrease the pain, but not completely. He reported difficulty dressing his lower extremities and bathing. He described the pain as constant and of a 5-7/10 intensity. He had decreased lumbar lordosis. Sensation was intact. There was pain while doing anteroposterior motions. Muscle strength was 5/5 in all extremities except the bilateral hip flexors, where it was 4/5. Coordination was normal. There was tenderness and spasm in the paralumbar muscles. There was mild left calf atrophy. In a treatment record dated in February 2010, the Veteran was referred for electrodiagnostic testing to rule out lumbo-sacral radiculopathy and/or sciatica. The EMG part of the study could not be performed due to significant guarding (the Veteran reported severe pain with palpation of the lower back muscles and waist) and severe pain elicited with the first lumbar paraspinal muscle insertion in the left low lumbar region. The interpretation was bilateral sciatica, but no bilateral S1 radiculopathy. The physician was unable to determine if L4 or L5 radiculopathy was present due to the limitation of the study. In a February 2010 physical therapy treatment record, the current pain intensity was 4/10. In a February 2010 assistive device evaluation note regarding the Veteran's spinal disc condition, the Veteran noted limitations with basic activities of daily living such as eating/feeding, grooming, dressing upper extremities, dressing lower extremities, bathing, toileting, walking with assistive device long distances, and transfers. He indicated that he was a student. The assessment was decreased standing/sitting tolerance with limited trunk mobility. The Veteran reported that his 3-9/10 constant pain in the low back radiating to the lower extremities and decreased standing/sitting tolerance with limited trunk mobility were interfering with self care activities. The physician recommended assistive devices for dressing lower extremities and bathing. In December 2010, the Veteran complained of "lower back pain and legs irradiation." He indicated that Tylenol with codeine was not helping. Musculoskeletal examination revealed that range of motion was intact; muscle tone was adequate; and there were no deformities. There was no gross motor or sensory deficit. The assessment was bilateral sciatica.

In June 2010, the Veteran filed a claim for entitlement to service connection for lumbar intervertebral disc syndrome and paralysis of the sciatic nerve, as secondary to his service-connected lumbar myositis. Pursuant to the Veteran's claim, he was afforded a VA spine examination in January 2011.

On VA examination in January 2011, the Veteran complained of constant low back pain, which he described as stabbing and pressure-like pain sensation radiating to both gluteus muscles. He also complained of bilateral lower extremities pain, which he described as a burning pain sensation. He indicated that he was currently using Percocet and Neurontin with fair response. The Veteran reported severe flare-ups of low back pain every two to three weeks, lasting hours. Precipitating factors for the flare-ups included prolonged time sitting or standing, ambulation, and lifting heavy objects. Alleviating factors included oral medications. There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness. There was no history of fatigue or weakness. There was decreased motion, stiffness, spasm, and spine pain. The Veteran described the pain as "stabbing" and "pressure," moderate, constant, and daily. He reported radiation of "burning" pain to the bilateral gluteus muscles. There were no incapacitating episodes of spine disease. The Veteran indicated use of a cane, and noted that he was unable to walk more than a few yards.

His posture and gait were normal. The examiner noted lumbar flattening. There was no cervical or thoracolumbar spine ankylosis. On examination of the muscles, there was spasm, guarding, pain with motion, and tenderness. Atrophy and weakness were not present. The muscle spasm, tenderness, and guarding were not severe enough to cause abnormal gait or spinal contour. Flexion was to 38 degrees; extension was to 8 degrees; left and right lateral flexion were to 10 degrees; and left and right lateral rotation were to 16 degrees. There was objective evidence of pain on active range of motion. There was additional limitation with repetitive motion and objective evidence of pain following repetitive motion. Following repetitive motion, flexion was to 35 degrees; extension was to 6 degrees; left and right lateral flexion were to 8 degrees; and left and right lateral rotation were to 12 degrees. Knee jerk was 3+ and ankle jerk was 2+. The right lower L5 dermatone area nerve had normal position sense, vibration, and light touch, but decreased pain or pinprick. There was no dysesthesias. The left lower nerve was normal. Muscle strength was 5/5 in all planes. Muscle tone was normal and there was no atrophy. Lasegue's sign was not positive. The straight leg raise test was negative bilaterally. Gait was normal, but there was tenderness over both SI joints. A lumbar computed tomography (CT) scan performed in November 2009 revealed mild degenerative changes and left nephrolithiasis. An electrodiagnostic study (lower extremity EMG) performed in July 2010 was abnormal; the clinical impression was bilateral mid/lower posterior rami irritability and no lumbo-sacral radiculopathy.

The Veteran indicated that he was not currently employed. He noted that he was not retired, but he was a student. He noted the duration of his current employment to be two to five years. His reason given for unemployment was "full time student." The diagnoses were lumbar muscle spasm, lumbar myositis, and lumbar bulging disc and multiple levels (small). The effects on usual occupation included increased tardiness and absenteeism. The effects on occupational activities include inappropriate behavior, problems with lifting and carrying, and pain. There were moderate effects on chores, recreation, traveling, feeding, bathing, dressing, toileting, grooming, and driving. There were severe effects on shopping. The spine disability prevented exercise and sports. The Veteran reported that he was in a motor vehicle accident in October 2010, and was currently receiving physical therapy.

The examiner indicated that the Veteran received proper medical care for his low back condition (muscle spasm/strain/myositis) during September of 2000, with good results. The examiner noted that lumbar x-rays performed at the VA hospital in November 2001 revealed normal intervertebral disc space and muscle spasm (done within one year after discharge). The examiner noted that a lumbar CT scan performed in November 2009 revealed small bulging discs at multiple levels. The examiner explained that lumbar myositis is inflammation of the lumbar paravertebral muscles. The examiner explained that there is no evidence in medical literature that lumbar myositis can produce or aggravate lumbar intervertebral disc syndrome. Therefore, the examiner opined that the intervertebral disc syndrome was less likely as not caused by or a result of the service-connected lumbar myositis. With respect to the claimed paralysis of the sciatic nerve, the examiner opined that this condition was not caused by or aggravated by the service-connected lumbar myositis. The examiner explained that lumbar spine disorders known to cause sciatic nerve compression include herniated discs, degenerative disc disease, aging, lumbar spinal stenosis, spondylolisthesis, spinal tumors, or infections. The examiner noted that lumbar myositis is inflammation of the lumbar paravertebral muscles, which is not related to cause paralysis of the sciatic nerve.

In a rating decision dated in March 2011, the RO denied entitlement to service connection for lumbar intervertebral disc syndrome and paralysis of the sciatic nerve. The Veteran did not perfect an appeal of either of these claims.

A private x-ray of the lumbar spine dated in January 2013 revealed straightening of the normal lumbar lordosis due to lumbar paravertebral muscle spasm and degenerative changes at the L5-S1 facet joint level. A private Magnetic Resonance Imaging (MRI) of the lumbar spine dated in August 2013 revealed straightening of the lumbar lordosis with muscle spasm; multilevel Schmorl node formation with early discogenic disease; and a possibility of Scheuermann's disease. A diagram was submitted of the back, where the Veteran documented the level of pain at 4 with a picture showing pain radiating down to the lower extremities.

In a private treatment record dated in June 2013, the Veteran reported back pain radiating to the bilateral lower extremities. His gait was antalgic. Lasegue's test was positive on the left. The slump test was positive on the left. Patrick's tests were positive bilaterally. Paraspinal spasms were present on the lumbar spine. All muscles showed 5/5 strength. Sensory examination showed intact sensation in the bilateral upper and lower limbs. Lumbar spine flexion was to 90 degrees; extension was to 25 degrees; and left and right lateral flexion were to 25 degrees. EMG evaluation of the left and right superficial peroneal sensory nerves showed no response. All remaining nerves were within normal limits. Needle evaluation of the left L4 paraspinal and the left L5 paraspinal muscles showed increased insertional activity and slightly increased spontaneous activity. All remaining muscles showed no evidence of electrical instability. The impression was mild acute L4 and L5 radiculopathy on the left. The absence of the bilateral superficial peroneal nerve was due to technical difficulties. It was noted that the Veteran was employed and worked as a "rehab counselor."

In a statement dated in February 2014, the Veteran indicated that his back condition significantly limited his daily living activities and job functions.

In a submission dated in April 2014, the Veteran's chiropractor, D.M., indicated that the Veteran presented to her office in September 2013 with a chief complaint of moderate left neck pain and spasm. She noted that the Veteran was also experiencing low back pain with radiating pain to his bilateral glutes and legs. D.M. indicated that after thorough chiropractic and radiological evaluation, the Veteran was diagnosed with lumbar herniated nucleus pulposous, multiple subluxations, and cervicalgia. She noted that he began chiropractic treatment immediately, which consisted of electrical stimulation to the cervical and lumbar areas, COX Flexion/Distraction of the lumbar spine, and spinal manipulation of the thoracic and cervical areas. She indicated that the Veteran responded favorably to the treatment.

Pursuant to the Board's August 2014 remand, the Veteran was afforded a VA spine examination in October 2014. The examiner noted a diagnosis of lumbar myositis. The Veteran reported flare-ups; he indicated that during pain flare-ups, his ambulation was limited. Forward flexion was to 40 degrees, with pain at 30 degrees; extension was to 10 degrees, with pain at 5 degrees; right and left lateral flexion was to 10 degrees, with pain at 5 degrees; and right and left lateral rotation were to 20 degrees, with pain at 10 degrees. The Veteran was able to perform repetitive-use testing with three repetitions; there was no additional limitation in range of motion following repetitive-use testing. Post-test flexion was to 40 degrees; extension was to 10 degrees; right and left lateral flexion were to 10 degrees; and right and left lateral rotation were to 20 degrees. The Veteran's functional loss included pain on movement and interference with sitting, standing, and/or weight-bearing. 

The Veteran had pain upon palpation of the thoracolumbar paravertebral muscles, with increased tone at muscles. The Veteran had muscle spasm of the thoracolumbar spine, but it was not severe enough to result in abnormal gait or spinal contour. The Veteran did not have guarding. Muscle strength was 5/5 and there was no atrophy. DTRs were 3+. Sensation to light touch was normal. The straight leg raise test was negative. The Veteran did not have radicular pain due to radiculopathy, and he did not have any signs or symptoms of radiculopathy. There was no ankylosis of the spine. There were no other neurologic abnormalities related to the spine, to include bowel or bladder problems. The Veteran did not have intervertebral disc syndrome of the spine. The Veteran did not use any assistive devices as a normal mode of locomotion. The examiner noted x-ray evidence of arthritis. The examiner indicated that the Veteran's back condition impacted his ability to work due to limitations in occupational activities for lifting, carrying, pushing, pulling. The examiner noted that the Veteran's symptomatology was at least as likely as not related to his service-connected lumbar myositis. The examiner explained that all musculoskeletal disorders could potentially cause functional limitations during repetitive use over a period of time. He also acknowledged that if pain, weakness, fatigability, or incoordination were present, it could significantly limit functional ability during a flare-up. However, the examiner indicated that it would not be feasible to express the degrees of additional range of motion lost due to "pain on use or during flare-ups" because the current evaluation was not performed during the presence of a flare-up, and therefore it would be mere speculation.

Upon careful review of the evidence, the Board finds that an increased rating in excess of 20 percent, for the Veteran's lumbar myositis, is not warranted.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 40 degrees with complaints of pain beginning at 30 degrees.  These findings do not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine 30 degrees or less, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges that at the most recent VA examination, pain with forward flexion began at 30 degrees. However, as forward flexion was to 40 degrees, with no additional limitation of motion following repetitive range of motion, the Board finds that this pain, in and of itself, does not equate to additional functional loss warranting the next higher evaluation. As limitation of flexion does not more nearly approximate to 30 degrees or less, and there is no evidence of ankylosis, a rating higher than 20 percent is not warranted under the General Rating Formula. 

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In the January 2009 examination, the Veteran had full range of motion. Although the January 2009 examiner indicated that there was additional limitation of motion after repetitive motion due to pain, the objective range of motion findings following three repetitions remained the same. 

Additionally, although the January 2011 examiner found that there was additional limitation with repetitive motion and objective evidence of pain following repetitive motion, the functional loss was not equivalent to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Specifically, the January 2011 examiner found that following repetitive motion, due to pain, flexion was limited an additional three degrees (35 degrees); left and right lateral flexion were limited an additional two degrees; and left and right lateral rotation were limited an additional four degrees. 

Finally, the Board notes that although the October 2014 VA examiner was unable to estimate the Veteran's potential functional loss without resort to mere speculation, he explained that all musculoskeletal disorders could potentially cause functional limitations during repetitive use over a period of time. As noted above, the Board acknowledges that at the most recent October 2014 VA examination, pain with forward flexion began at 30 degrees. However, as forward flexion was to 40 degrees, with no additional limitation of motion following repetitive range of motion, the Board finds that this pain, in and of itself, does not equate to additional functional loss warranting the next higher evaluation. Therefore, the Veteran's functional loss was not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Thus, the Board finds that the 20 percent evaluation assigned adequately portrays any functional impairment, limitation of motion, and pain that the Veteran experiences as a consequence of his lumbar myositis.

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board acknowledges that the Veteran was diagnosed with lumbar bulging disc and multiple levels (small) in his January 2011 VA examination. In that examination, the Veteran reported that he was in a motor vehicle accident in October 2010, and was currently receiving physical therapy. The examiner indicated that the Veteran received proper medical care for his low back condition (muscle spasm/strain/myositis) during September of 2000, with good results. The examiner noted that lumbar x-rays performed at the VA hospital in November 2001 revealed normal intervertebral disc space and muscle spasm (done within one year after discharge). The examiner noted that a lumbar CT scan performed in November 2009 revealed small bulging discs at multiple levels. The examiner explained that lumbar myositis is inflammation of the lumbar paravertebral muscles. The examiner explained that there is no evidence in medical literature that lumbar myositis can produce or aggravate lumbar intervertebral disc syndrome. Therefore, the examiner opined that the intervertebral disc syndrome was less likely as not caused by or a result of the service-connected lumbar myositis. Therefore, any symptomatology related to the Veteran's lumbar bulging discs is not for consideration here.

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  With respect to radiculopathy, the Board notes that in June 2010, the Veteran filed a claim for entitlement to service connection for lumbar intervertebral disc syndrome and paralysis of the sciatic nerve, as secondary to his service-connected lumbar myositis. Various private and VA treatment records around this time revealed complaints of bilateral lower extremity radiculopathy radiating from the lower back; assessments in February and December 2010 noted "bilateral sciatica." 

Pursuant to the Veteran's claim, he was afforded a VA spine examination in January 2011. The examiner noted that an electrodiagnostic study (lower extremity EMG) performed in July 2010 was abnormal; the clinical impression was bilateral mid/lower posterior rami irritability and no lumbo-sacral radiculopathy. The examiner opined that this condition was not caused by or aggravated by the service-connected lumbar myositis. The examiner explained that lumbar spine disorders known to cause sciatic nerve compression include herniated discs, degenerative disc disease, aging, lumbar spinal stenosis, spondylolisthesis, spinal tumors, or infections. As noted above, the examiner also indicated that the Veteran's diagnosed bulging disc was not related to his service-connected lumbar myositis. The examiner noted that lumbar myositis is inflammation of the lumbar paravertebral muscles, which is not related to or the cause of paralysis of the sciatic nerve. In a rating decision dated in March 2011, the RO denied entitlement to service connection for lumbar intervertebral disc syndrome and paralysis of the sciatic nerve. The Veteran did not perfect an appeal of either of these claims. Moreover, the October 2014 VA examiner did not find any neurological impairment, to include any radiculopathy related to the Veteran's service-connected lumbar myositis; the examiner specifically indicated that he included all symptomatology related to the service-connected lumbar myositis in the examination report. There have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 20 percent for the service-connected lumbar myositis.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating higher than 20 percent for the Veteran's service-connected lumbar myositis.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

IV.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbar myositis.  The Veteran's lumbar myositis is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for gastroesophageal reflux disease and prostatitis with residual erectile dysfunction.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, although the Veteran has indicated that his service-connected lumbar myositis significantly limits his activities of daily living and job functioning, the Veteran has not alleged that his service-connected lumbar myositis prevents him from obtaining or maintaining substantially gainful employment.  In this respect, it appears that the Veteran is currently working as a "rehab counselor." See January 2013 and June 2013 private treatment records from Dr. C.G. Moreover, although the Veteran reported that he was unemployed from his usual self-employed occupation in marketing/counseling at the time of the January 2009 examination, he indicated that the reason for his unemployment was "financial problems." Additionally, although the Veteran reported that he was unemployed at the time of his January 2011 examination, he indicated that the reason for his unemployment was because he was a full-time student. The Veteran has at no time alleged that he is unable to work due his service-connected lumbar myositis, and there is nothing to suggest that his employment is either marginal or protected. Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action.  


ORDER

Entitlement to an increased rating for lumbar myositis, currently rated at 20 percent, is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


